ON REMAND FROM THE SUPREME COURT OF ALABAMA
INGRAM, Presiding Judge.
This court entered a judgment on June 8, 1988, which decided appeals from two decisions of the Circuit Court of Mobile County *156552 So.2d 145 (1988). Our judgment affirmed Case No. 6052, Clayton v. Board of School Commissioners of Mobile County, and reversed Case No. 6210, Day v. Southwest State Technical College. Only Clayton filed a petition for writ of certiorari in Case No. 6052 to the Supreme Court of Alabama. That writ was granted.
Upon remand to this court by the supreme court, 552 So.2d 152 (1989), that portion of the judgment entered on June 8, 1988, relative to Case No. 6052 is hereby set aside. In conformance with the judgment of the Supreme Court of Alabama dated May 5, 1989, the judgment of the Circuit Court of Mobile County, Alabama, in Civil Action No. CV-86-002504 is reversed, and that cause is remanded to the trial court for further proceedings therein.
REVERSED AND REMANDED.
ROBERTSON and RUSSELL, JJ., concur.